Citation Nr: 0122374	
Decision Date: 09/12/01    Archive Date: 09/19/01	

DOCKET NO.  97-23 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C § 1151 for claimed 
misdiagnosis of sugar diabetes in 1984.

2.  Entitlement to benefits under 38 U.S.C.  1151 for claimed 
erroneous prescription of Thorazine.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a scalp 
disability.

4.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for a side 
disability.

5.  Whether the veteran has submitted new and material 
evidence to reopen a claim of service connection for an 
acquired psychiatric disability.



REPRESENTATION

Appellant represented by:	Joe M. Ragland, Attorney at 
Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  An October 1996 rating decision found that new and 
material evidence adequate to reopen claims for service 
connection for an acquired psychiatric disorder, a scalp 
condition, a neck disorder and a side disorder had not been 
submitted.  A May 1997 rating decision denied the veteran 
entitlement to compensation under 38 U.S.C.A. § 1151 for an 
alleged misdiagnosis of sugar diabetes and an alleged 
misdiagnosis of a prescribed drug (Thorazine).

In a November 1998 statement, the veteran asserted that a 
heart attack had been deliberately given to him as a result 
of a computerized tomography scan during hospitalization.  In 
a September 1998 letter to the President of the United 
States, he alleged that he was given a magnetic resonance 
imaging (MRI) test, knowing that he had a metal plate in his 
head, which caused a speech defect and "God knows what else."  
The issues pertaining to a heart attack, MRI testing, a 
speech defect and "God knows what else" have not been 
developed for consideration by the Board and are referred to 
the RO for appropriate action.  Referral to the RO is 
appropriate for these issues as the RO has not yet taken 
action on these claims and it is not clear what the veteran 
is claiming.  Cf Manlincun v. West, 12 Vet. App. 238 (1999).

In a June 1997 statement the veteran wrote, "Request 1151 on 
MRI scan metal in head X-rayed any; tube in throat; " by 
letter, later that month, the RO notified the veteran that he 
had to identify what specific determinations he disagreed 
with.  The Board finds no response or further reference to a 
disability associated with "tube in throat."  Since the 
veteran did not respond to the RO's request for 
clarification, the Board cannot discern anything more the RO 
can do in relation to the "tube in throat."

In March 1999 the Board denied the veteran's claims for 
entitlement to benefits under 38 U.S.C.A. § 1151 and found 
that new and material evidence had not been submitted such as 
to reopen previously denied claims of entitlement to service 
connection for an acquired psychiatric disability, a scalp 
disability, and a side disability.  The Board granted the 
veteran's petition to reopen a claim of service connection 
for a neck disability on the basis of new and material 
evidence and remanded this issue to the RO for further 
development.

The Board notes that in March 2001 the veteran testified 
relative to the issue of entitlement to service connection 
for a neck disorder at a video conference hearing before the 
undersigned member of the Board sitting at Washington, D.C., 
and in a Board decision that same month this issue was again 
remanded to the RO for further development.

The Board's March 1999 decision to the extent that it denied 
the benefits sought, was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001 the 
Court in light of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, (November 9, 2000), granted the Secretary's unopposed 
motion to remand, vacating the Board's decision with respect 
to the issues of entitlement to benefits under 38 U.S.C. 
§ 1151 for claimed misdiagnoses of sugar diabetes and claimed 
erroneous prescription of Thorazine, as well as the Board's 
refusal to reopen claims for service connection for an 
acquired psychiatric disability, a scalp disability, and a 
side disability.  The Board was directed to review the claims 
with consideration of the provisions of the VCAA.

Lastly the Board observes that in a decision dated in July 
2001 the Board denied a collateral claim seeking to reverse 
or revise a December 1992 Board decision denying service 
connection for an anxiety disorder on the grounds of clear 
and unmistakable error.  


FINDINGS OF FACT

1.  By a decision dated in March 1972 the Board denied 
service connection for an anxiety reaction on the basis that 
the disability existed prior to service and was not 
aggravated in service.

2.  By a decision dated in March 1985 the Board found that a 
new factual basis had not been presented to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disability and denied service connection 
for a scalp condition and a "side" condition.

3.  By decision dated in April 1989 the Board found that a 
new factual basis had not been presented to reopen the 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder.  Service connection for 
a psychosis and an organic brain syndrome was considered on 
de novo basis and denied for the reason that they were first 
demonstrated many years after service and were not incurred 
in or aggravated by service.

4.  An unappealed RO rating decision in December 1994 
determined the veteran had not submitted new and material 
evidence to reopen claims for an organic brain syndrome or a 
nervous condition.

5.  Evidence submitted since the March 1985 Board decision 
denying service connection for a scalp condition includes 
testimony, private and VA clinical records which are either 
cumulative of evidence already of record are not so 
significant that they must be considered in connection with 
all the evidence to fairly decide the merits of the veteran's 
claim.

6.  Evidence submitted since the March 1985 Board decision 
denying service connection for a side condition are either 
cumulative of evidence already of record or not of such 
significance that it must be considered in connection with 
all the evidence to fairly decide the merits of the veteran's 
claim.

7.  Evidence submitted since the December 1994 RO rating 
decision denying service connection for an acquired 
psychiatric disorder is of such significance that it must be 
considered in connection with all the evidence to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The evidence received since the March 1985 Board decision 
denying service connection for a scalp condition is not new 
and material; the decision of the Board in March 1985 as to 
service connection for a scalp condition is final and the 
claim for service connection for a scalp disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1103 (2000).

2.  The evidence received since the March 1985 Board decision 
denying service connection for a side condition is not new 
and material; the decision of the Board in March 1985 as to 
service connection for a side disorder is final and the claim 
for service connection for a side disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1103 (2000).

3.  Evidence received subsequent to the December 1994 rating 
decision which denied service connection for a nervous 
disorder is new and material and the claim as to service 
connection for a nervous disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.169(d) 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pointed out by the Court in it April 2001 order, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000(VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, (2000).  This law rewrites the 38 U.S.C.A. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, and requires the Secretary 
to provide additional assistance in developing all facts 
pertinent to a claim for benefits under Title 38 of the 
United States Code.  Also, regulations implementing the VCAA 
are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  

Although the RO did not readjudicate the veteran's claims 
subsequent to the enactment of the VCAA and the recently 
promulgated regulations, the Board notes with respect to the 
veteran's attempt to reopen claims for entitlement to service 
connection for an acquired psychiatric disorder, a scalp 
disorder and a side disorder on the basis of new and material 
evidence that the RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations and presented testimony in this matter.  
There is no indication in the record that there is any 
additional evidence that has not already been sought by the 
RO and associated with the claims file.  The Board does not 
find with respect to these issues involving new and material 
evidence to reopen previously denied claims that the veteran 
is prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA has 
satisfied its duty to notify and assist the veteran with 
these claims.  Further development and further expending of 
VA resources is not warranted as the circumstances of this 
case indicate that a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

New and Material Evidence

Unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103.  Decisions of the 
Board are final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  
A final Board decision subsumes the prior RO rating actions.  
38 C.F.R. § 20.1104 (2000). 

After a final denial, VA does not have jurisdiction of a 
claim unless the veteran submits new and material evidence.  
38 U.S.C.A. § 5108.  See also Binett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  Therefore, the first matter to be 
determined is whether the veteran has submitted new and 
material evidence to reopen his claims for service connection 
for an acquired psychiatric disorder, a scalp disorder and a 
side disorder. 

New and material evidence means evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.   38 C.F.R. § 
3.156(a).

In considering whether a claim may be reopened, the Board 
must first determine whether the newly received evidence is 
both new and material.  If the Board determines that the 
claimant has produced new and material evidence, a claim 
deemed to have been reopened and the case must then be 
evaluated on the basis of all the evidence of record both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The first step in the two-step analysis involves 2 questions:  
(1) Is the newly presented evidence "new," that is, not 
previously submitted to agency decisionmakers and not 
cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.

The Court has held that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the last time the claim 
was finally disallowed on any basis.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  


Whether New and Material Evidence to Reopen a
Claim for a Scalp Disorder has been Submitted.

At the time of the March 1985 Board decision which denied 
service connection for a scalp disability, the evidence 
included the service medical records.  A 1 1/2-inch scar was 
noted in the left parietal area when the veteran was examined 
for service in April 1969.  The service medical records did 
not document any scar symptoms in service.  The July 1951 
report from T. M. Moore, M.D., and Temple Hospital confirmed 
the scalp lacerations, which resulted from the veteran being 
run over by a car at age 2.  On the October 1971 VA 
examination, it was reported that the veteran had a well-
healed 2 1/2-centimeter scar in the left parietal region as a 
result of an injury at age 2.  There was sworn testimony at a 
May 1983 RO hearing of head pain during the veteran's 
childhood.  The June 1983 VA examination again documented a 2 
1/2-centimeter scar on the veteran's scalp.  In March 1985, 
the Board denied service connection for the preexisting scar 
of the scalp because it was not aggravated in service.  The 
Board recited that the evidence showed that the veteran had a 
scalp scar due to a childhood injury; it was confirmed when 
he was examined for service; and there was no evidence that 
it was symptomatic during or after service.  Under these 
circumstances, to be new and material, the evidence would 
have to bear on incurrence or increased disability during 
service.

Since the March 1985 Board decision, there have been numerous 
medical reports.  A few note the old healed scar on the 
scalp.  In a July 1990 clinical note, Zia Abdi, M.D., 
identified old scars from previous surgery injury.  None of 
the physicians who have examined the veteran since March 1985 
have indicated that the scalp scar began or increased in 
severity during service.

The veteran has presented sworn testimony on several 
occasions since March 1985.  His testimony was cumulative of 
previous testimony and was not new.  He has not provided any 
additional evidence of symptomatology during service or that 
the symptoms of the scar increased in severity during 
service.  

As there is no new evidence that the scalp scar had its onset 
or became worse in service, there is no new and material 
evidence to reopen the claim.  The Board's determination that 
the evidence is not new terminates the requirement for 
further analysis.  If it is not new, it cannot be new and 
material to reopen the claim.  Vargis-Gonzales v. West, 12 
Vet. App. 321 (1999).

                    Whether the veteran has submitted new and 
material evidence 
                                    to reopen a claim for a 
side disability.

The March 1985 Board decision denied service connection for a 
side disability because there was one complaint in service 
with nothing since then and a recent VA examination did not 
show any disability.  To be new and material, it would have 
to show that the disability in service was chronic, or, due 
to a current disability, and that there was a connection 
between the current disability to disease or injury in 
service.  

At the time of the March 1985 decision, the evidence 
contained the service medical records.  There was also the 
veteran's sworn testimony at the May 1983 RO hearing of his 
left side hurting in service and of continuing symptoms.  
There was also the report of the June 1983 VA examination, 
which considered the veteran's complaint and concluded that 
there was no evidence of a side problem. 

Under these circumstances, to reopen the claim, the veteran 
would have to submit evidence of a current left side 
disability or new evidence that the left side symptoms in 
service represented the onset of a new chronic disability or 
the aggravation of a preexisting chronic disability.  No such 
evidence has been submitted.  No physician or other competent 
medical witness has diagnosed a current left side disability 
or identified the symptoms during service as the onset or 
increased severity of a chronic side disability.

The veteran has provided additional testimony of left side 
symptoms during service.  This sworn testimony is evidence 
but it is cumulative of the sworn testimony previously of 
record.  It is not new.  It is not a basis to reopen the 
claim.

Review of the lay and medical evidence since the March 1985 
Board decision does not reveal anything new which would have 
to be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 3.156.  There is no new and material 
evidence on this issue.  Consequently, the claim for service 
connection for a left side disability cannot be reopened and 
the previous denial remains final.

                Whether the veteran has submitted new and 
material evidence 
                     to reopen a claim for an acquired 
psychiatric disability.

In December 1972 the Board denied service connection for an 
anxiety reaction on the basis that it preexisted service and 
there was no increase in pathology during service.  The 
evidence at that time included the service medical records, 
the report of the October 1971 VA examination which diagnosed 
a moderate anxiety reaction, and the veteran's claim in which 
he certified that he had problems with his nerves during 
service.  

In its March 1985 decision, the Board denied service 
connection for a psychiatric disability, concurring with the 
December 1972 decision that an anxiety reaction existed 
before service and did not increase in severity during 
service.  The Board found the evidence of postservice 
symptomatology was not sufficient to reopen the claim.  The 
additional evidence considered by the Board in 1985 included 
preservice medical reports showing a head injury, lay 
statements indicating functional deficits before and after 
service, and the veteran's May 1983 sworn testimony as to 
symptomatology before, during and after service. 

In April 1989, the Board again considered the claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The Board reviewed all the evidence including 
medical reports which contained diagnoses of psychoses, 
personality disorders and organic brain syndrome, which were 
made years after service.  There are also transcripts of 
sworn testimony at the RO hearing in December 1987 and a 
Board hearing in January 1989.  The Board determined that 
there was no new factual basis to reopen the claim for 
service connection for acquired psychiatric disability.  The 
organic brain syndrome and psychosis were evaluated on a de 
novo basis and the Board determined that they were first 
demonstrated many years after service and were not incurred 
in or aggravated by service.

The veteran subsequently reasserted his claim.  Additional 
private and VA medical records were received showing the 
continuation of previous diagnoses and treatment.  In 
December 1994, the RO made a rating decision in which it 
determined that the veteran had not submitted new and 
material evidence to reopen claims of service connection for 
an organic brain syndrome or a nervous condition. In October 
1996, the veteran appeared at an RO hearing.  He presented 
oral testimony and a written brief, which addressed the 
merits of the underlying claim.

The veteran has not claimed or submitted evidence of a timely 
appeal of the December 1994 rating decision.  Consequently, 
the December 1994 rating decision is final.  The October 1996 
testimony and statement were accepted as a claim or new and 
material evidence to reopen claims including an acquired 
psychiatric condition.  The October 1996 claim led to the 
current appeal.

When the case was previously denied, the evidence did not 
show incurrence or aggravation during service.  Evidence 
however associated with the claims file since the December 
1994 rating decision also includes a statement by a board 
certified psychiatrist, Stanley C. Russell, M.D., who 
identifies himself as the former chief of psychiatry at the 
Jacksonville VAMC from October 1969 until November 1986.  
Dr. Russell has attested that he has reviewed the extensive 
medical records in this case.  He has further stated that in 
his professional opinion evidence contained in the veteran's 
file tracing the development of his symptoms "leaves no doubt 
that his current diagnosed schizo-affective disorder actually 
began while he was on active duty in the military."

Since the statement from Dr. Russell does provides competent 
medical evidence of current psychiatric disability and a 
correlation between this disability and the veteran's 
service, which was not established when the claim was 
previously considered, it is both new and material to this 
case and thus his claim thus is reopened and must be 
considered on a de novo basis. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a scalp 
disability, the application to reopen is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a side 
disability, the application to reopen is denied.

New and material evidence having been submitted the claim of 
entitlement to an acquired psychiatric disorder is reopened.  
To this extent, the appeal is granted.


REMAND

The veteran's claims for entitlement to benefits under 38 
U.S.C. § 1151 for claimed misdiagnoses of sugar diabetes in 
1984 and a claimed erroneous prescription of Thorazine were 
denied by the RO, at least with respect to the latter claim, 
on the basis that the claims were not well grounded.  Among 
other things, the newly enacted VCAA eliminates the concept 
of a well-grounded claim, redefines the obligation of the VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom, Morton v. Gober, 96-1517 (U.S. 
Vet. App. November 6, 2000) (per curiam), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
VCAA; See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Also, as noted above, regulations have recently been 
promulgated which implement the VCAA. 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the changes brought about by the VCAA and its 
regulations, the Board finds, with respect to the claims 
involving the application of 38 U.S.C.A. § 1151, that a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103(A) and 5107 (West Supp. 2001).  Whether 
the duty to assist in notifying has been fulfilled under the 
provisions added by the VCAA and its regulations is a 
question to be addressed by the RO.  In addition, because the 
VARO has not considered whether any additional notification 
or development action is required under the VCAA and its 
regulations, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision with 
respect to these issues at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993), VAOGCPRECOP. No. 16-92 (July 24, 
1992), (published at 57 Fed. Reg. 49, 742) (1992).

In addition the veteran's reopened claim of service 
connection for an acquired psychiatric disorder is also being 
remanded for additional development to include affording the 
veteran an appropriate VA examination in which the examiner 
identifies the nature of the veteran's current psychiatric 
disability(ies) and offers an opinion, subsequent to his or 
her review of the record, as to whether it is at least as 
likely as not that the veteran has a psychiatric disability 
and/or disabilities that is/are related to service.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); See also Schroeder v. 
West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  Prior to 
scheduling such an examination, however, all outstanding 
treatment records must be associated with the veteran's 
claims file.

In light of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
his representative and afford them the 
opportunity to identify and submit any 
additional pertinent evidence in support 
of the veteran's claim.  The RO should 
then obtain and associate with the claims 
folder all outstanding records of the 
veteran's treatment for an acquired 
psychiatric disorder or any other 
pertinent records from any facility or 
source identified by the veteran.  The 
aid of the veteran in securing these 
records to include providing the 
necessary authorization(s), should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
reveals negative results, that fact 
should be clearly documented in the 
claims folder, and the veteran and his 
representative should be informed in 
writing.

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current psychiatric 
disability(ies).  Initially, the examiner 
is requested to review the claims file 
and adequately summarize all of the 
relevant history, including relevant 
treatment and previous diagnoses 
regarding the veteran's psychiatric 
disorder.  Thereafter, the medical 
specialist should enter an opinion as to 
the following:

(a) What is the proper diagnosis of 
the veteran's psychiatric 
symptomatology.

(b) Assuming that the veteran's 
current psychiatric disorder is 
properly diagnosed as schizophrenia, 
as well as a schizo-affective 
disorder (as suggested in the claims 
file), when is the earliest that 
symptoms of schizophrenia and/or a 
schizo-affective disorder were 
manifested?

(c) What is the relationship, if 
any, between the veteran's inservice 
symptoms, any psychiatric condition 
found to have preexisted service and 
the veteran's current psychiatric 
disorder?

(d) The examiner should identify the 
information in the claim file on 
which he or she based his or her 
opinions.  The opinions should 
adequately summarize the relevant 
history and clinical findings and 
provide explanations as to all 
medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, they should be commented 
upon by the examiner.

3.  With regard to the claim seeking 
entitlement to benefits under 38 U.S.C.A. 
§ 1151, as well as the claim for service 
connection for an acquired psychiatric 
disorder, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and its regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied in accord with the 
VCAA and its regulations.  The veteran's 
claims should then be readjudicated, and, 
if any of the benefits sought on appeal 
remain denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to assure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time.  See Kutcherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999) 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

